United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS                  April 28, 2004
                              FIFTH CIRCUIT
                          _______________________               Charles R. Fulbruge III
                                                                        Clerk
                               No. 03-30650
                             Summary Calendar
                           _______________________


HAROLD YOUNCE,
                                                Plaintiff-Appellant,
                                   versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant-Appellee.

______________________________________________________________________________

               Appeal from United States District Court
                 for the Eastern District of Louisiana
                           USDC No. 02-CV-806-C
______________________________________________________________________________

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

      Harold Younce appeals from the decision of the district

court affirming the Commission of Social Security’s denial of

benefits.    Younce contends that the district court erred by

considering the Commissioner’s untimely objections to the

magistrate’s report and recommendation.          He argues, for the first

time on appeal, that his case should be remanded for the

Commissioner to consider evidence not contained in the



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
administrative record.           He argues that the Administrative Law

Judge (ALJ) failed to give due weight to his subjective

complaints of pain and that the ALJ improperly relied on the

testimony of the vocational expert (VE) at the administrative

hearing on Younce’s claim.

      Younce argues that the district court erred by considering

the Commissioner’s objections to the magistrate’s report and

recommendation because those objections were filed untimely by

two days.    This argument underestimates the plenary nature of a

district court’s supervisory authority over its magistrate

judges.   While it is true that section 101 of the Federal

Magistrates Act, 28 U.S.C. § 636, does not require the judge to

review an issue de novo when no objections are filed, “it does

not preclude further review by the district judge, sua sponte, or

at the request of a party, under a de novo or any other

standard.”    See Thomas v. Arn, 474 U.S. 140, 154 (1985); see also

Delgado v. Bowen, 782 F.2d 79 (7th Cir. 1985); WRIGHT, MILLER &

MARCUS, FEDERAL PRACTICE   AND   PROCEDURE: CIVIL 2D § 3070.1.   Thus, the

district court was free to reject the magistrate’s report and

recommendation in absence of the filing of objections.               Younce

therefore has no basis to complain of the district court’s

rejection of the report and recommendation even though objections

were untimely by two days.           Moreover, if Younce felt aggrieved by

the district court’s acceptance of objections filed two days


                                         2
late, his proper course was to file a motion to strike, a motion

for an extension of time to file a counter written objection, or

a motion for reconsideration.

     Younce argues that his case should be remanded for

consideration of new evidence under 42 U.S.C. §405(g).    However,

Younce did not argue in the district court that his case should

be remanded for consideration of new evidence.   This court should

not consider a contention raised for the first time on appeal.

See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999).

     The ALJ sufficiently articulated his reasons for not fully

crediting Younce’s subjective complaints of pain, see Falco v.

Shalala, 27 F.3d 160, 163-64 (5th Cir. 1994), and the ALJ’s

determination is supported by substantial evidence in the record.

See Richardson v. Perales, 402 U.S. 389, 390 (1971); Harper v.

Sullivan, 887 F.2d 92, 96 (5th Cir. 1989).   Finally, the weight

given to the VE’s testimony was a matter left to the ALJ.     This

court will not reweigh the evidence.   See Anthony v. Sullivan,

954 F.2d 289, 295 (5th Cir. 1992).

     For the above reasons, the decision of the district court is

AFFIRMED.




                                3